Title: To John Adams from John Quincy Adams, 24 December 1804
From: Adams, John Quincy
To: Adams, John



Dear Sir
Monday 24. Decr: 1804.

When I expressed a wish in writing to my brother, that you should purposely dismiss some part of that attention to the present course of public affairs, which I thought contributed much to make your hours unpleasant, I was not aware that your expectations of change in the politics of a considerable portion of the States, more favourable to the real interests, and morals of the Country, were so sanguine—As change, is the only permanent characteristic feature in our Governments and Constitutions, I cannot pretend to dispute the possibility of such an Event—But as change for the worse, has been for many years uniform and unvaried in its progress; as is still continues, with increasing violence and rapidity; and as I see no source from which a turn towards change of a more propitious character, can be foreseen with any colour of reason, I cannot say that any of my anticipations are of a complection so fair as those which afford you comfort amid the present lowering aspect of things—I have indeed a consolation of a different sort—I believe the growth and prosperity of this Country to rest upon such foundations that all the vices and follies of the people or of their Governments, be they what they may, will not be able to counteract them—This prosperity which is founded upon our situation, and the course of Nature, I rely upon with great confidence; but as much as I depend upon the dispensations of Providence, just so little is my confidence in the wisdom and virtue of men—
Hitherto the Session of Congress has been remarkable more for its inactivity than any thing else—The object of principal expectation is the impeachment of Mr. Chase, who is summoned to make his appearance before the Senate, the second day of next Month—The bills for preserving Peace in the Ports and Harbours—for regulating the clearance of armed vessels, and for establishing a Prize Court in the Mediterranean, have not yet got through the House of Representatives—They are all liable to considerable objections, and are found upon discussion liable to greater objections than appear to have been anticipated— I dislike them all three; though I believe something ought to be done, upon each of the cases to which they apply.
Our proposition for an Amendment to the Constitution has not yet been taken up; and indeed it probably will have no discussion this Session—So many of the State Legislatures have already declared against it, without one instance of adoption, or approbation; not even by Connecticut, that it would be absurd to spend time in haranguing upon it here—The time will come when its real merits will meet proper investigation—But at present the people of Massachusetts, themselves appear to have disavowed the act of their own Legislature supporting their rights and interests. What they do not chuse to ask, they may rest assured their neighbours will not be anxious to grant.
General Tureau the french Minister, is in great distress on Account of his wife; Secretaries, and part of his family, who sailed from Nantes for New York, more than three months ago, and have not been heard of—He has with him only an aid-de-Camp; a young man by the name of Marin; apparently qualified, for certain parts of diplomatic duty, to an extraordinary degree—His department of negotiation, must be intended to be among the ladies—Fashions, Amusements, Dress, and every thing relating to the bon ton de la Societé, he understands to perfection and descants upon with great eloquence—He is also a great musical performer, singer, and composer—a Soldier withal, who has fought all the Italian campaigns with the Emperor, and an Adonis in dress and manners—He is already quite an intimate in all the musical families, and of course in ours.—I have had some conversation with him on the State of things in his Country, and find him as capable of serious reflection and acute observation upon subjects of importance, as upon trifles.
I have had this morning, a little wrestling bout with our present Sovereign, Mr: Giles, who rules without controul as Lord of the ascendant—He has been plunging us from one absurdity to another, untill we had got so deep that it was impossible to bear it any longer—The History of this morning’s debate would be curious; but too long to detail to you at present—I moved a very simple and trivial amendment, which happened to touch upon his most irritable tendon, and brought his majority into great perplexity, between the absolute necessity of making the amendment which I proposed, and the equally absolute necessity of avoiding to aid or abet me in mutiny against his authority—What think you was the final expedient—The same which Plutarch tells us was once practised in Athens—You remember, when a proposition was made by a citizen of an infamous character (that is, I suppose he was of the minority) Aristides I think it was, considered it so useful in itself, but so disgraced by the introducer, that he moved, the same proposition should be introduced, by a respectable Citizen—Now in order to make it possible for the Majority to vote for my proposition against Mr: Giles, General Jackson, and I was much obliged to him for it, undertook the part of the respectable Citizen, and introduced my amendment, by a mere variation of phrase—whereby it carried a large Majority—This is the first time Giles has got a trip this Session, and he will not forget it. He has been very pointed in his civility to me, out of doors, and in conversation whenever we have met—I am thankful to him for even this. His power is such, that if he should move my expulsion from the Senate, because he does not like my looks, he would stand a very fair chance of success—But he has nothing insolent in his manner, which cannot be said of all his associates.
We have had a proposal to adjourn over this week, but it did not succeed—We are to meet again on Wednesday—
Your’s faithfully—
